Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 Response to Amendment
	This office action is in response to the amendment filed on 7/21/2022. Currently, claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 8-12, filed 7/21/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 103 as being unpatentable over Shemesh in view of Mukkamala have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the additional references of Duval et al (US 20180353075 which has been previously cited, but not used in any prior art rejection), Furusawa et al (JP 2019170541) and Masuda et al (US 20170086688).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7, 10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al (US 20180353075) hereafter known as Duval in view of Shemesh et al (US 20170020399) hereafter known as Shemesh in view of Mukkamala et al (WO 2017152098 shows up as Hahn et al on listed references) hereafter known as Mukkamala.

Independent claims:

Regarding claim 1:
Duval discloses:
A bio-signal measurement apparatus [see Fig. 4 and para 5… “Embodiments herein relate to reflective optical medical sensor devices.”] comprising:
a first substrate [see Fig. 4 element 104];
a second substrate [see Fig. 4 elements 101 which shows multiple elements 101 with each element 101 being part of a second substrate in this interpretation], an upper surface of the first substrate and an upper surface of the second substrate [see labelled figure below rejection to claim 1];
an optical sensor provided in the first substrate [see para 44… “a central optical detector 104.” And para 81… “The reflective optical medical sensor devices described herein are suited for taking PPG measurements at the sternal region of the chest of a patient.” Which describes element 104 (the first substrate) as being an optical detector configured to take PPG measurements which is at least an optical sensor];
a separation structure interposed between the first substrate and the second substrate and configured to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate [see Fig. 4 element 402 and see para 60 "substrate 402 can be formed from, but not be limited to, flexible polymers such as polyethylene terephthalate, polycarbonate, polyurethane, polydimethylsiloxane, silicone rubbers,". These sections describe the first and second substrates being separated by a substrate made of silicone rubber. Applicant’s own disclosure (see para 40 of applicant’s specification received on 5/24/2019…. “According to an example embodiment, the separation structure 130 may be formed of a rail guide or an incompressible material (e.g., rubber, fluid, or the like).”) describes rubber as incompressible material which is understood to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate. Thus, this separation structure prevents a downward force as claimed.]
However, Duval fails to disclose a force sensor. Thus, Duval fails to disclose “a force sensor provided below the optical sensor”. Also, Duval is silent as to the height of the upper surfaces of the first and second substrates; therefore, Duval fails to disclose the upper surface of the first substrate and the upper surface of the second substrate “being disposed at a same level”.
Shemesh discloses using pressure sensors (i.e. force sensors) in combination with photoplethysmography (PPG) sensors (i.e. optical sensors) for the purpose of mitigating sensing artifacts in the analogous art of optical based diagnostics [see para 8…. “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to change of pressure the PPG sensor(s) feels with relation to the skin.”]
Mukkamala discloses integrating a PPG sensor (i.e. an optical sensor) with a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned below the optical sensor for a uniform pressure measurement in the analogous art of optical based diagnostics [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPG sensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval by including a force sensor because as taught by Shemesh as this will help mitigate sensing artifacts in Duval’s optical sensor in the first substrate.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh by using a force sensor similarly to that described by Mukkamala and placing this force sensor under Duval in view of Shemesh’s optical sensor similar to that described by Mukkamala with  because this would allow for the benefit of uniform pressure to be measured across the optical sensor of first substrate, which would improve accuracy of the optical sensor.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh in view of Mukkamala to have the upper surfaces of the first and second substrates be at the same level because there are only three possible choices for the height of the surfaces of both elements (upper surfaces of both the first and second substrates are at equal levels, the upper surface of the first substrate is higher than the upper surface of the second substrate, or the upper surface of the first substrate is lower than upper surface of the second substrate) and the upper surfaces of both substrates being equal levels is one of those three possible choices. 

    PNG
    media_image1.png
    711
    696
    media_image1.png
    Greyscale


Regarding claim 10:
Duval discloses:
A bio-signal measurement apparatus [see Fig. 4 and para 5… “Embodiments herein relate to reflective optical medical sensor devices.”] comprising:
a plurality of substrates provided at a same level [see Fig. 4 elements 101. Each element 101 is a substrate. Also, Fig. 4 shows elements 101 as being identical implying that the top surface of each of the substrates is at a same level];
a separation structure provided between the plurality of substrates and configured to prevent a downward force exerted on a top surface of the plurality of substrates from being horizontally transmitted between the plurality of substrates [see Fig. 4 element 402 and see para 60 "substrate 402 can be formed from, but not be limited to, flexible polymers such as polyethylene terephthalate, polycarbonate, polyurethane, polydimethylsiloxane, silicone rubbers,". These sections describe the substrates (elements 101) as being separated by a substrate made of silicone rubber. Applicant’s own disclosure (see para 40 of applicant’s specification received on 5/24/2019…. “According to an example embodiment, the separation structure 130 may be formed of a rail guide or an incompressible material (e.g., rubber, fluid, or the like).”) describes rubber as incompressible material which is understood to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted between substrates].
Additionally, Duval also discloses each substrate as being an optical sensor [see para 44… “FIG. 1 illustrates a plurality of multi-wavelength optical sensors 101”]
However, Duval fails to disclose “a plurality of force sensors provided below each of the plurality of substrates” as claimed. Also, Duval only discloses a single separation structure. Thus, Duval fails to disclose “a plurality of separation structures”
Shemesh discloses using pressure sensors (i.e. force sensors) in combination with PPG sensors (i.e. optical sensors) for the purpose of mitigating sensing artifacts in the analogous art of optical based diagnostics [see para 8…. “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to change of pressure the PPG sensor(s) feels with relation to the skin.”]
Mukkamala discloses integrating a PPG sensor (i.e. an optical sensor) with a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned below the optical sensor for a uniform pressure measurement in the analogous art of optical based diagnostics [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPG sensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval by including a force sensor similarly to that disclosed by Shemesh because as taught by Shemesh as this will help mitigate sensing artifacts in the optical sensor in each of Duval’s substrates.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh by using a force sensor similarly to that described by Mukkamala and placing a force sensor under each of Duval in view of Shemesh’s optical sensors (i.e. under each of the plurality of substrates) similar to that described by Mukkamala with because this would allow for the benefit of uniform pressure to be measured across the optical sensors of the substrates, which would improve accuracy of the optical sensors.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh in view of Mukkamala by using multiple separation structures instead of one singular separation structure, because absent unexpected results such a modification is mere duplication of parts which has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].

Regarding claim 14:
Duval discloses:
A blood pressure measurement apparatus [see para 12… “In an eighth aspect, in addition to one or more of the preceding or following aspects, or in the alternative to some aspects, the measured physiological parameter can include at least one of blood oxygen saturation, heart rate, pulse arrival time, systolic blood pressure”] comprising:
a bio-signal measurer [see Fig. 4] comprising:
a first substrate [see Fig. 4 element 104];
a second substrate [see Fig. 4 elements 101 which shows multiple elements 101 with each element 101 being part of a second substrate], an upper surface of the first substrate and an upper surface of the second substrate [see labelled figure below rejection to claim 14];
an optical sensor provided in the first substrate [see para 44… “a central optical detector 104.” And para 81… “The reflective optical medical sensor devices described herein are suited for taking PPG measurements at the sternal region of the chest of a patient.” Which describes element 104 (the first substrate) as being an optical detector configured to take PPG measurements which is at least an optical sensor];
a separation structure provided between the first substrate and the second substrate and configured to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate [see Fig. 4 element 402 and see para 60 "substrate 402 can be formed from, but not be limited to, flexible polymers such as polyethylene terephthalate, polycarbonate, polyurethane, polydimethylsiloxane, silicone rubbers,". These sections describe the first and second substrates being separated by a substrate made of silicone rubber. Applicant’s own disclosure (see para 40 of applicant’s specification received on 5/24/2019…. “According to an example embodiment, the separation structure 130 may be formed of a rail guide or an incompressible material (e.g., rubber, fluid, or the like).”) describes rubber as incompressible material which is understood to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate], 
the bio-signal measurer being configured to measure a pulse wave signal of a user by using the optical sensor when the user is in contact with the first substrate, [see para 44… “a central optical detector 104.” And para 81… “The reflective optical medical sensor devices described herein are suited for taking PPG measurements at the sternal region of the chest of a patient.” Which describes element 104 (the first substrate) as being an optical detector configured to take PPG measurements which is at least an optical sensor. Obtaining a PPG measurement is measuring a pulse wave signal.]; 
However, Duval fails to disclose: “a force sensor provided below the optical sensor” and a “the bio-signal measurer being configured to measure the downward force applied to the first substrate by the user using the force sensor”. Also, while Duval mentions obtaining a blood pressure [see para 12], Duval is silent as to how the blood pressure is obtained. Thus, Duval fails to disclose “a processor configured to estimate a blood pressure of the user based on the pulse wave signal and the force” as claimed. Finally, Duval is silent as to the height of the upper surfaces of the first and second substrates; therefore, Duval fails to disclose the upper surface of the first substrate and the upper surface of the second substrate “being disposed at a same level”.
Shemesh discloses using pressure sensors (i.e. force sensors) in combination with PPG sensors (i.e. an optical sensor that is configured to measure a pulse wave signal) for the purpose of mitigating sensing artifacts in the analogous art of optical based diagnostics [see para 8…. “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to change of pressure the PPG sensor(s) feels with relation to the skin.”] Shemesh also discloses one known way to measure blood pressure is send physiological measurements taken from sensors (including from both a force sensor and from an optical sensor) to a data processor which then integrates the measurements and calculates the blood pressure [see para 97… “Sensor driver and interface circuits may receive signals or data from each of the respective sensors, and data processor(s) including a PPT estimator that may convert various combinations of raw sensor data into biometric parameter estimations.” And para 67… “PPG signals provided by the PPG sensor and/or pressure/motion sensor(s) of the composite sensor device/assembly as described herein—may generate continuous PTT readings, and thus continuous blood pressure readings of the device using/wearing subject.” As discussed in these sections, raw sensor data (including that of the force sensor data and the pulse wave signal) is sent to a processor which estimates PTT from which blood pressure is determined. Please note that PPT in para 97 is understood to be a typo for PTT (pulse transit time)]
Mukkamala discloses integrating a PPG sensor (i.e. an optical sensor) with a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned below the optical sensor for a uniform pressure measurement in the analogous art of optical based diagnostics [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPG sensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval by including a force sensor and processor configured to receive physiological data including a pulse wave signal from the optical sensor and pressure signals from a force sensor to calculate blood pressure similarly as taught by Shemesh because the inclusion of a force sensor will help mitigate sensing artifacts in Duval’s optical sensor in the first substrate and Duval is silent as to how the blood pressure is calculated using the optical sensor and Shemesh discloses a known way to calculate blood pressure using optical sensor data collected.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh by  using a force sensor similarly to that described by Mukkamala and placing this force sensor under Duval in view of Shemesh’s optical sensor similar to that described by Mukkamala with  because this would allow for the benefit of uniform pressure to be measured across the optical sensor of first substrate, which would improve accuracy of the optical sensor.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Duval in view of Shemesh in view of Mukkamala to have the upper surfaces of the first and second substrates be at the same level because there are only three possible choices for the height of the surfaces of both elements (upper surfaces of both the first and second substrates are at equal levels, the upper surface of the first substrate is higher than the upper surface of the second substrate, or the upper surface of the first substrate is lower than upper surface of the second substrate) and the upper surfaces of both substrates being equal levels is one of those three possible choices. 

    PNG
    media_image1.png
    711
    696
    media_image1.png
    Greyscale

Dependent claims
Regarding claims 2-3 and 16-17:
Fig. 4 of Duval shows a first substrate (element 104) surrounded by 8 second sub-substrates (each element 101 is a sub-substrate). This recites claims 2 and 16-17 which recites a second substrate with two sub-substrates (which is also a plurality of sub-substrates) with these sub-substrates surrounding the first substrate. This also, recites claim 3 which recites that the second substrate has at least 3 sub-substrates surrounding the first substrate.

Regarding claims 4 and 18: Fig. 4 of Duval shows the second substrate (all elements 101) that form a ring shape that surrounds the first substrate (element 104).

Regarding claim 6, Fig. 1 of Duval and para 47 of Duval [see “In some embodiments, the light emitter units 102 can be disposed at a distance 112 of about 5 mm to about 13 mm”] discloses the distance between the first substrate (element 104) and an element on part of the second substrate (elements 101) as being between 5-13 mm which is smaller than the size of a finger. Thus, Duval in view of Shemesh in view of Mukkamala is sized such that both the first and second substrate can be touched simultaneously by a single finger.
 
Regarding claim 7, see Fig. 4 which shows the separation structure (element 402) as surrounding the first substrate (element 104) and second substrate (elements 101); thus, the separation structure is in contact as claimed.


Regarding claims 11-12:
See Fig. 5 which shows the first substrate (element 104) and second substrates (101) as being arranged in what can be interpreted as straight lines that cross which recites at least arranged in a straight line as recited by claim 11 and a lattice structure as recited by claim 12.

Regarding claim 15, wherein the processor is further configured to obtain a contact pressure between the user and the first substrate based on the downward force and an area of the upper surface of the first substrate, and estimate the blood pressure based on the contact pressure and the pulse wave signal [see rejection to claim 14 above. The rejection of claim 14 discloses Duval in view of Shemesh in view of Mukkamala as having a force sensor directly below the optical sensor and that the processor collects both a force (i.e. a contact pressure) and an optical signal (i.e. a pulse wave signal). Thus, Duval in view of Shemesh in view of Mukkamala is configured such that when a user places a body part on the upper surface of the optical sensor, a pulse wave signal and a contact pressure are both sent to the processor that uses both to determine a blood pressure. Based on the positioning of the sensors this contact pressure would be a pressure between the user and the first substrate based on the downward force and an area of the upper surface of the first substrate as claimed].

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al (US 20170086688) hereafter known as Masuda in view of Shemesh in view of Mukkamala in view of Duval.

Independent claim:
Regarding claim 1:
Masuda discloses:
A bio-signal measurement apparatus [see Fig. 1 and para 2… “This disclosure relates to a measuring apparatus for measuring biological-information and a measuring system”] comprising:
a first substrate [see Fig. 1 element 120a];
a second substrate [see Fig. 1 element 120b] an upper surface of the first substrate and an upper surface of the second substrate being disposed at a same level [see labelled figure below rejection to this claim. Also, see Fig. 1 which shows elements 120a and 120b being the same design. Thus both, are understood to have upper surfaces at the same level];
an optical sensor provided in the first substrate [see elements 124a,125a,126a and para 39… “include light emitting elements 124a, 125a” and “include light receiving elements 126a”];
a separation structure interposed between the first substrate and the second substrate [see Fig. 1 element 111 and para 29… “the wearing portion 110 has a rear surface 111 facing a negative direction of a Z-axis illustrated in the figure and a front surface 112 facing a positive direction of the Z-axis”]
However, Masuda is silent as to the material composition of the separation structure (i.e. element 111 of Masuda). Thus, Masuda fails to disclose the separation structure as being “configured to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate”
Duval discloses the use of a rubber substrate is a known way to separate two optical sensors [see Fig. 4 element 402 (rubber substrate) which separates elements 104 and 101 (optical sensors) and see para 60 "substrate 402 can be formed from, but not be limited to, flexible polymers such as polyethylene terephthalate, polycarbonate, polyurethane, polydimethylsiloxane, silicone rubbers,". Applicant’s own disclosure (see para 40 of applicant’s specification received on 5/24/2019…. “According to an example embodiment, the separation structure 130 may be formed of a rail guide or an incompressible material (e.g., rubber, fluid, or the like).”) describes rubber as incompressible material which is understood to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate] in the analogous art of diagnostics that employ optical sensors [see abstract… “Embodiments herein relate to reflective optical medical sensor devices”].
Shemesh discloses using pressure sensors in combination with optical sensors for the purpose of mitigating sensing artifacts in the analogous optical based diagnostics [see para 8…. “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts, which artifacts may be at least partially due to change of pressure the PPG sensor(s) feels with relation to the skin.”]
Mukkamala discloses integrating an optical sensor with a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned below an optical sensor (i.e. the first substrate) for a uniform pressure measurement in the analogous art of optical based diagnostics diagnostics [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPG sensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”]
Since Masuda is silent a to the composition of the separation structure between the first and second substrates and Duval discloses a rubber composition is a known way to separate two substrates with optical sensors, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Masuda by using a separation structure made of rubber (i.e. configured to prevent a downward force exerted on a top surface of the first substrate from being horizontally transmitted from the first substrate to the second substrate) as this is a known way to separate two optical sensors
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Masuda in view of Duval by including force sensors similarly to that disclosed by Shemesh because as taught by Shemesh the inclusion of pressure sensors will help mitigate sensing artifacts in Masuda in view of Duval’s optical sensors. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Masuda in view of Duval in view of Shemesh by using a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned under the optical sensor of the first substrate similarly to that disclosed by Mukkamala as this would allow for the benefit of uniform pressure to be measured across the first substrate, thereby helping to improve the measurements of the optical sensor .

    PNG
    media_image2.png
    395
    623
    media_image2.png
    Greyscale

Dependent claims

With respect to claim 8, Fig. 1 and para 39 of Masuda…[ “light emitting elements 124a, 125a” ] identifies the optical sensor of the first substrate as having light sources identified as elements 124a and 125b which recites the optical sensor of the first substrate configured to emit light as claimed. Additionally, as shown in Fig. 1 of Masuda, the surface of these light elements (and thus, the light emitted) is along the labelled Z-axis of figure 1. At the same time as shown Fig. 1 of Masuda, elements 120a, 120b and element 111 (the first substrate, the second substrate and the separation structure, respectively) are position along the labelled y and x axis of Fig. 1 which is perpendicular to the z-axis (i.e. perpendicular to the axis light is emitted). Thus, claim 8 is recited. 

With respect to claim 9, as Masuda in view of Duval in view of Shemesh in view of Mukkamala discloses the same configuration for emitting light relative to the substrates and separation structure as discussed in rejection to claim 8 above and based on the fact that Masuda in view of Duval in view of Shemesh in view of Mukkamala recites a separation structure made of the same material as that disclosed by applicant as discussed in rejection to claim 1 above, the separation structure is understood to block light as claimed.


Claim(s) 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval in view of Shemesh in view of Mukkamala as applied to claims 1, 10 and 14 above, and further in view of Furusawa et al (JP 2019170541 with both a translated and original copy provided) hereafter known as Furusawa. 

Regarding claims 5 and 19:
Duval in view of Shemesh in view of Mukkamala discloses the invention substantially as claimed including all the limitations of claims 1 and 14. Also, Duval in view of Shemesh in view of Mukkamala discloses obtaining a measurement from the optical sensor in the first substrate at a fingertip [see para 44… “a central optical detector 104.” And para 81… “The reflective optical medical sensor devices described herein are suited for taking PPG measurements at the sternal region of the chest of a patient. PPG oximetry can also be performed on a number of additional sites on the body, including, but not limited to the wrist, the fingertip, the forehead, the arm, the ear and the like.”]. Finally, Duval in view of Shemesh in view of Mukkamala discloses that the light source used by the optical sensor in first substrate (which only has a light detector) is located on the second substrates [see Fig. 2 and Fig. 4 of Duval; elements 114, 116 and 118 are light sources; these elements are labelled in Fig. 2 and shown relative to the optical sensor provided in the first substrate in Fig. 4]
However, Duval in view of Shemesh in view of Mukkamala only discloses a separation structure in claims 1 and 14 that is a rubber substrate. Thus, Duval in view of Shemesh in view of Mukkamala fails to disclose a separation structure that corresponds to a rail guide as claimed. 
Furusawa discloses placing a guide rail [see Figs. 1a-1c element 16] along with a shutter [see Fig. 1a-1c element 32] and a finger rest shaped portion [see Fig. 1a-1c element 32] around a light source [see Fig. 2a element 11]. Furusawa further discloses this configuration allows for a first configuration where the shutter covers the light source [see Fig. 2a] and a second configuration where the shutter doesn’t cover the light source [see Fig. 2b] for the purpose protecting a user’s eyes from light [See pg. 4 of Furusawa translation… “With this configuration, the opening 15 is always closed by the shutter member 2 or the user's finger 6 during calibration and pulse wave measurement mode. Therefore, it is possible to prevent the user from directly viewing the visible light of the white LED 11 that is turned on during calibration or pulse wave measurement and feeling dazzling.” ] in the analogous art of optical based diagnostics [see pg. 2 of Furusawa translation…. “The present invention relates to a biological information measuring apparatus that measures biological information by irradiating light to a living body and detecting temporal light quantity fluctuations of reflected light or transmitted light.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the separation structure of Duval in view of Shemesh in view of Mukkamala to include a guide rail along with a shutter and a finger rest shaped portion configured to have a first closed configuration and second configuration similarly to that disclosed Furusawa around the each light source of the second substrate (i.e. which would be between the first and second substrates) so as to protect a user’s eyes.

Regarding claim 13:
Duval in view of Shemesh in view of Mukkamala discloses the invention substantially as claimed including all the limitations of claim 10. Also, Duval in view of Shemesh in view of Mukkamala discloses obtaining a measurement from optical sensors at the fingertip [para 81… “The reflective optical medical sensor devices described herein are suited for taking PPG measurements at the sternal region of the chest of a patient. PPG oximetry can also be performed on a number of additional sites on the body, including, but not limited to the wrist, the fingertip, the forehead, the arm, the ear and the like.” ] Finally, Duval in view of Shemesh in view of Mukkamala discloses that each substrate has light source and an optical detector [see Fig. 2 of Duval; elements 114, 116 and 118 are light sources and element 106 is an optical detector;]
However, Duval in view of Shemesh in view of Mukkamala only discloses separation structures that are rubber substrates. Thus, Duval in view of Shemesh in view of Mukkamala fails to disclose each separation structure corresponds to a rail guide as claimed. 
Furusawa discloses placing a guide rail [see Figs. 1a-1c element 16] along with a shutter [see Fig. 1a-1c element 32] and a finger rest shaped portion [see Fig. 1a-1c element 32] around a light source [see Fig. 2a element 11]. Furusawa further discloses this configuration allows for a first configuration where the shutter covers the light source [see Fig. 2a] and a second configuration where the shutter doesn’t cover the light source [see Fig. 2b] for the purpose protecting a user’s eyes from light [See pg. 4 of Furusawa translation… “With this configuration, the opening 15 is always closed by the shutter member 2 or the user's finger 6 during calibration and pulse wave measurement mode. Therefore, it is possible to prevent the user from directly viewing the visible light of the white LED 11 that is turned on during calibration or pulse wave measurement and feeling dazzling.” ] in the analogous art of optical based diagnostics [see pg. 2 of Furusawa translation…. “The present invention relates to a biological information measuring apparatus that measures biological information by irradiating light to a living body and detecting temporal light quantity fluctuations of reflected light or transmitted light.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the separation structure of Duval in view of Shemesh in view of Mukkamala to include a guide rail along with a shutter and a finger rest shaped portion configured to have a first closed configuration and second configuration similarly to that disclosed Furusawa around the each light source of each substrate (i.e. which would be between the plurality of substrates) so as to protect a user’s eyes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792